DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. The Applicant argues In regards to the centering, the Examiner notes that in the Abstract of Somani, it is disclosed that linkages are coupled to the image sensor support and the linkages are configured to adjust a separation distance from the tissue structure to the image sensor. When centering of the pupil is done, the linkages are used to move the image sensor support to align with the center of the pupil (see Par. 0066). Therefore, the structure would be adjusted to center the eye. 
The Applicant further argues that neither Somani nor Charles, specifically Charles, disclose automatically adjusting AFTER manual confirmation. The Examiner respectfully disagrees. Par. 0022 of Charles discloses the ophthalmic device can be both manually and automatically adjusted and Par. 0037 teaches that automatic adjustment may be accomplished after the physician manually confirms proper registration. 
Par. 0037: “It is preferable that the physician confirm that proper registration between the live camera image and the treatment template (built on the pretreatment image) has been achieved. This can be accomplished by using GUI 54, which can visually display an overlay of the live image and the treatment template. This overlay image will provide the visual confirmation the physician needs that registration was performed properly, and the system is ready to deliver the treatment pattern(s). Thus, while the system 10 locks registration in automatically once the physician aligns the delivery system 68 at or close to the intended targeted tissue, the registration should be visually confirmed by the physician before treatment begins”
Thus, it is disclosed above the device is intended for automatic adjustment, but that first the physician must manually confirm the proper registration before the registration automatically takes over. 

Claim Objections
2.	Claim 1 is objected to because of the following informalities: “the support configured to hold a patient with an eye” is worded poorly and could currently be read as the eye holding the support/patient. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “eye tracking system” in claim 1 will be interpreted as anything that comprises at least one camera per Applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


4.	Claim(s) 1, 6, 11-12, 17, and 27 is/are rejected under 35 U.S.C. 103 as being obvious over Somani (US 20080278687 A1) in view of Charles (US 20090093798 A1).
	In regards to claim 1, Somani discloses a system for automated fine adjustment of an ophthalmic surgery support (Abstract discloses an adjustable ophthalmic support system) comprising:
	a support, the support configured to hold a patient with an eye (Element 320 in Figure 3A shows a support chair); 
a control device operable to control a position of the support (Par 0069 discloses fine adjustments of the position of the support can be affected using fine motion control of the motion movement mechanism [322] ); 
an eye tracking system operable to detect a detectable position of an eye and generate data relating to the detectable position during a primary tracking operation (Par. 0067 discloses eye tracker system that can be used); 
a device for manual confirmation of an adjustment, the device operable to input a confirmation (Par. 0068 discloses that input to the processor can be provided by a user);
a processing system comprising at least one programmed processing device, the processing system operable to (Par. 0067 discloses a laser eye surgery system, i.e. a processing system, that includes a processor): 
receive data from the eye tracking system relating to the detectable position (Par. 0067 discloses the tracker system can steer the laser in response to eye movement, i.e. it is detecting the position); 
determine the detectable position of the eye in relation to a center of a detection field of the eye tracking system (Par. 0066 discloses the intended predetermined aligned position of the eye can correspond to the center of the image); 
determine a direction and a distance the detectable position of the eye must be adjusted to be centered in relation to the center of the detection field of the eye tracking system (Par. 0066 discloses the pupil location can be determined in response to calculations along the image segments and can be moved horizontally and vertically);  
generate a control signal operable to adjust the position of the support so that the detectable position of the eye is centered in relation to the center of the detection field of the eye tracking system (Par. 0066 discloses the processor can move and align the pupil with the predetermined location based on the calculations); 
and transmit the control signal to the control device to adjust the position of the support (Par. 0067 discloses the laser eye surgery system can move the support to align the patient with the surgical system); 
adjusting the position of the support so that the eye is centered in relation to the center of the detection field of the eye tracking system (Par. 0078 discloses that steps 410-445 can be repeated and completed in real time as to automate alignment of the eye in real time and maintain this alignment while the eye moves);
Somani does not disclose wherein adjusting the position of the support so that the eye is centered in relation to the center of the detection field of the eye tracking system is performed automatically, but only after manual confirmation.
However, in the same field of endeavor Charles discloses an ophthalmic surgical treatment system and it is disclosed in Par. 0037 that the device is intended for automatic adjustment, but that first the physician must manually confirm the proper registration before the registration automatically takes over and therefore combining this with an automated process would improve accuracy or provide an initial calibration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Somani and modified them by having the system adjusting the position of the support so that the eye is centered in relation to the center of the detection field of the eye tracking system is performed automatically, but only after manual confirmation, as taught and suggested by Charles, for the purpose of improving accuracy or provide an initial calibration. 
	In regards to claim 6, the combined teachings of Somani and Charles as applied to claim 1 discloses the system of claim 1, wherein adjusting the position of the support is performed during initialization of the eye tracking system (Somani: Fig 4 shows that the adjustment of the support is done first, i.e. during initialization).  
	In regards to claim 11, the combined teachings of Somani and Charles as applied to claim 1 discloses the system of claim 11, wherein the device for manual confirmation of an adjustment is a button, a switch, a key, a joystick, or by voice recognition or gesture control (Somani: Par. 0068 discloses this can be done with a keypad, i.e. a button). 
	In regards to claim 27, the combined teachings of Somani and Charles disclose the system of claim 1 wherein the processing system is configured to generate a pictorial representation based on the received data and to transmit the pictorial representation to the display to be presented as an image, the image including the direction and the distance determined to adjust the position of the support and an indication that the adjustment of the position of the support is pending manual confirmation (Charles discloses an ophthalmic surgical treatment system wherein the device can capture an image/pictorial representation of the eye (abstract and Par. 0006) and display the image (Par. 0021) and provide treatment parameters and system options (Par. 0022) for the purpose of aiding in the adjustment and treatment of the device. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Somani and modified them by having the system generating a pictorial representation for the purpose of aiding in the adjustment and treatment of the device).
In regards to claim 12, Somani discloses a method for automated fine adjustment of a support (Par 0069 discloses fine adjustments of the position of the support can be affected using fine motion control of the motion movement mechanism [322] ) comprising: 
detecting a detectable position of an eye (Par. 0067 discloses can eye tracker system that can be used to detect the eye); 
generating data relating to the detectable position (Par. 0067 discloses the tracker system can steer the laser in response to eye movement, i.e. it is detecting the position and generating data); 
processing data relating to the detectable position (Par. 0067 discloses a laser eye surgery system, i.e. a processing system); 
determining the detectable position of the eye in relation to a center of a detection field of an eye tracking system during primary tracking operations (Par. 0066 discloses the intended predetermined aligned positon of the eye can correspond to the center of the image); 
determining a direction and a distance the detectable position of the eye must be adjusted to be centered in relation to the center of the detection field of the eye tracking system (Par. 0066 discloses the pupil location can be determined in response to calculations along the image segments and can be moved horizontally and vertically); 
generating a control signal operable to adjust an ophthalmic surgery support so that the detectable position of the eye is centered in relation to the center of the detection field of the eye tracking system (Par. 0066 discloses the processor can move and align the pupil with the predetermined location based on the calculations); 
and transmitting the control signal to a control device operable to adjust a position of the ophthalmic surgery support (Par. 0067 discloses the laser eye surgery system can move the support to align the patient with the surgical system); 
and adjusting the position of the support so that the eye is centered in relation to the center of the detection field of the eye tracking system (Par. 0078 discloses that steps 410-445 can be repeated and completed in real time as to automate alignment of the eye in real time and maintain this alignment while the eye moves);
Somani does not disclose generating a pictorial representation based on the received data, transmitting the pictorial representation to a display to be presented as an image, the image including the direction and distance determined for the adjustment and an indication that the adjustment is pending manual confirmation, or wherein adjusting the position of the support so that the eye is centered in relation to the center of the detection field of the eye tracking system is performed automatically, but only after manual confirmation. 
However, in the same field of endeavor Charles discloses an ophthalmic surgical treatment system wherein the device can capture an image/pictorial representation of the eye (abstract and Par. 0006) and display the image (Par. 0021) and provide treatment parameters and system options (Par. 0022) for the purpose of aiding in the adjustment and treatment of the device. Charles also discloses in Par. 0038 that alignment was known to be performed manually with ophthalmic devices and therefore combining this with an automated process would improve accuracy or provide an initial calibration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Somani and modified them by having the system generating a pictorial representation based on the received data, transmitting the pictorial representation to a display to be presented as an image, the image including the direction and distance determined for the adjustment and an indication that the adjustment is pending manual confirmation, and wherein adjusting the position of the support so that the eye is centered in relation to the center of the detection field of the eye tracking system is performed automatically, but only after manual confirmation, as taught and suggested by Charles, for the purpose of aiding in the adjustment and treatment of the device as well as improving accuracy or provide an initial calibration.
	In regards to claim 17, the combined teachings of Somani and Charles as applied to claim 12 discloses the method of claim 12, wherein automated fine adjustment of a support is performed during initialization of the eye tracking system (Fig 4 of Charles shows that the adjustment of the support is done first, i.e. during initialization). 
5.	Claim(s) 21 and 24 is/are rejected under 35 U.S.C. 103 as being obvious over Somani and Charles as applied to claims 1 and 12, respectively, and in further view of Tesar (US 20170020627 A1).
	In regards to claims 21 and 24, the combined teachings of Somani and Charles as applied to claims 27 and 12 respectively, disclose the system and method of claims 1 and 12 except for wherein the image further comprises a graphic indicating a valid range for centering.
	However, in the same field of endeavor, Tesar discloses an optical surgical system that comprises image graphics (Par.1156) and provides a centering range (Par. 1211) for the purpose of aiding in the adjustment of the surgical device.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Somani and Charles and modified them by having the system/method wherein the image further comprises a graphic indicating a valid range for centering, as taught and suggested by Tesar, for the purpose of aiding in the adjustment of the surgical device.
6.	Claim(s) 22 and 25 is/are rejected under 35 U.S.C. 103 as being obvious over Somani and Charles as applied to claims 1 and 12, respectively, and in further view of Spooner (US 20120078240 A1).
In regards to claims 22 and 25, the combined teachings of Somani and Charles as applied to claims 27 and 12 respectively, disclose the system and method of claims 1 and 12 except for wherein the image further comprises a graphic indicating a centering error.
However, in the same field of endeavor, Spooner discloses an optical surgery device that comprises images and graphics (Par. 0075) and is capable of verifying the centering and catching error (Par. 0300) for the purpose of avoiding refractive errors.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Somani and Charles and modified them by having the system/method wherein the image further comprises a graphic indicating a centering error, as taught and suggested by Spooner, for the purpose of avoiding refractive errors.
7.	Claim(s) 23 and 26 is/are rejected under 35 U.S.C. 103 as being obvious over Somani and Charles as applied to claims 1 and 12, respectively, and in further view of  Van Saarloos (US 20020051116 A1). 
In regards to claims 23 and 26, the combined teachings of Somani and Charles as applied to claims 1 and 12 respectively, disclose the system and method of claims 1 and 12 except for wherein the processing system is further configured to generate a warning if a patient is not within the detection range or if the patient moves out of the detection range.
However, in the same field of endeavor, Van Saarloos discloses an eye tracking system wherein movement of the user’s pupil is tracked and an alarm/alert is generated if the movement deviates (Par. 0080) for the purpose of remaining in the defined acceptable range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Somani and Charles and modified them by having the system/method wherein the processing system is further configured to generate a warning if a patient is not within the detection range or if the patient moves out of the detection range, as taught and suggested by Van Saarloos for the purpose of remaining in the defined acceptable range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normlly be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792   


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 September 2022